COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                     §             No. 08-12-00008-CV
IN RE: NICHOLAS BONACCI,
                                                     §       AN ORIGINAL PROCEEDING
          Relator.
                                                     §               IN MANDAMUS

                                                     §

                                                     §


                                  MEMORANDUM OPINION

       Relator, Nicholas Bonacci has filed a petition for writ of mandamus, pro se requesting

that this Court order the Honorable Patricia Macias, Judge of the 388th Judicial District Court of

El Paso County, Texas to deny the real-party-in-interest’s request for dispersal of funds, and

other judgment enforcement actions, during the pendency of Relator’s appeal. Relator has also

filed a motion seeking emergency or temporary relief, asking this Court to stay all further

proceedings in the underlying case during the appeal.

       Mandamus will issue only to correct a clear abuse of discretion. See Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding). In addition, there must be no other

adequate remedy at law available to the relator. See In re McAllen Med. Cent., 275 S.W.3d 458,

464-65 (Tex. 2008)(orig. proceeding). Based on the petition and record before us, Relator has

failed to establish that he is entitled to relief by writ of mandamus. See TEX.R.APP.P. 52.8.

The petition, and the related motion for emergency or temporary relief are therefore denied.

                                              GUADALUPE RIVERA, Justice
January 18, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.